 



Exhibit 10.11
EXERCISE OF OPTION TO EXTEND LEASE TERM AND SUBLEASE
AMENDMENT AGREEMENT
     This EXERCISE OF OPTION TO EXTEND TERM AND SUBLEASE AMENDMENT AGREEMENT
(the “Agreement”) is made this 22nd day of February 2007, by and between
GATEWAY, INC., a Delaware corporation (“Sublandlord”), and COSTAR REALTY
INFORMATION, INC., a Delaware corporation, and COSTAR REALTY GROUP, INC., a
Delaware corporation (“collectively, Subtenant”).
WITNESSETH:
     WHEREAS, Sublandlord and Subtenant are parties to that certain Sublease
dated June, 14, 2002 (the “Sublease”), whereby Sublandlord leases to Subtenant
and Subtenant leases from Sublandlord certain premises known as 4535 Towne
Centre Court in San Diego County, California, all as more particularly described
in the Sublease; and
     WHEREAS, Sublandlord and Subtenant desire to extend the term of the
Sublease, and to amend certain other terms of the Sublease upon the terms and
conditions set forth herein below.
     NOW, THEREFORE, in consideration of the mutual covenants contained in the
Sublease and herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Sublandlord and Subtenant hereby
agree as follows:
     1. DEFINITIONS; CONSISTENCY. Unless otherwise defined herein, any and all
capitalized terms used herein shall have the same meaning as ascribed thereto in
the Sublease. Further, in the event of any conflict or inconsistency between the
terms and provisions of the Sublease and the terms and provisions of this
Agreement, the terms and provisions of this Agreement shall control and prevail.
     2. EXTENSION OF PRIMARY TERM. Subtenant hereby exercises its option to
extend the term of the Sublease pursuant to Section 27 of the Sublease for an
additional term (“Extension Term”) commencing September 1, 2007, and expiring
August 31, 2012. Sublandlord hereby acknowledges and accepts Subtenant’s
exercise of its option to extend the term as being timely and in accordance with
the requirements of the Sublease.
     3. BASE ANNUAL RENT. Notwithstanding anything in the Sublease, during the
Extension Term, Subtenant shall pay Minimum Rent to Sublandlord for the Premises
as follows:

-1-



--------------------------------------------------------------------------------



 



                          Sublease   Base Annual Rent     Base Annual    
Monthly Base   Year   Per Square Foot     Rent     Rent    
 
                       
9/1/07 - 8/31/08
  $ 25.20     $ 1,047,085.20     $ 87,257.10  
9/1/08 - 8/31/09
  $ 25.96     $ 1,078,663.90     $ 89,888.66  
9/1/09 - 8/31/10
  $ 26.74     $ 1,111,073.70     $ 92,589.48  
9/1/10 - 8/31/11
  $ 27.54     $ 1,144,314.50     $ 95,359.54  
9/1/11 - 8/31/12
  $ 28.37     $ 1,178,801.80     $ 98,233.48  

     4. SECURITY DEPOSIT. Add the following to the end of 21. Security Deposit:
“On or after September 1, 2007, and so long as Subtenant is not in default under
this Sublease, Subtenant shall have the right and option to reduce the letter of
credit to be deposited with Sublandlord pursuant to this Section to an amount
equal to $87,257.10.”
     5. FURNITURE. Section 22. Furniture of the Sublease is hereby deleted and
the following new Section 22. Furniture substituted in its place:
          “22. Furniture.
     (a) Sublandlord and Subtenant acknowledge and agree that Subtenant shall be
entitled to use, at no additional cost, fee or charge to Subtenant imposed by
Sublandlord, the furniture currently located within the Premises and scheduled
on Exhibit “B” hereto (the “Furniture”) during the term of this Sublease. During
the term of this Sublease, Subtenant shall be responsible, at Subtenant’s sole
cost and expense, to maintain such Furniture in good conditions and repair.
Subtenant acknowledges and agrees that it shall accept such Furniture in its
“as-is” condition and in no event does Sublandlord make any representation or
warranty of any kind with respect to the Furniture or its adequacy for
Subtenant’s purposes and Sublandlord hereby disclaims the delivery of any such
warranties, including any implied warranty of merchantability, fitness for
purpose or any thing or nature whatsoever.
     (b) Upon the expiration of the term (i.e., August 31, 2012), so long as
Subtenant is not in default under this Sublease, Sublandlord shall convey all of
its right, title and interest in and to the Furniture to Subtenant at no charge
to Subtenant. Sublandlord and Subtenant acknowledge and agree that such
conveyance by Sublandlord shall be without representation or warranty of any
kind to Subtenant, including, without limitation, any warranties of
merchantability, fitness for a particular purpose, or any other thing or nature
whatsoever.

-2-



--------------------------------------------------------------------------------



 



     6. BROKERAGE COMMISSION. Each party hereby represents and warrants to the
other that other than CRESA Partners and Grubb & Ellis, (whose commissions shall
be payable by Sublandlord) it has had no dealings with any real estate broker or
agent in connection with this Agreement, and that it knows of no real estate
broker or agent who is or might be entitled to a commission in connection with
this Agreement. Each party agrees to protect, defend, indemnify and hold the
other harmless from and against any and all claims inconsistent with the
foregoing representations and warranties for any brokerage, finder’s or similar
fee or commission in connection with this Agreement, if such claims are based on
or relate to any act of the indemnifying party which is contrary to the
foregoing representations and warranties.
     7. LEASE/SUBLEASE IN FULL FORCE AND EFFECT. Sublandlord and Subtenant
hereby covenant and agree the Sublease is in full force and effect, that neither
party is in default of their respective obligations thereunder and that, except
as expressly modified or amended hereby, all of the terms and provisions of the
Sublease shall remain unchanged and in full force and effect. Sublandlord hereby
represents to Subtenant that the Prime Lease is in full force and effect as of
the date of this Agreement.
     IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
undersigned as of the day and year first above written.

              SUBTENANT:
 
            COSTAR REALTY INFORMATION, INC., a Delaware corporation
 
       
 
  By:   (-s- FRANK CARCHEDI) [w30982w3098202.gif]
 
       
 
  Name:   FRANK CARCHEDI
 
       
 
  Title:   C.F.O.
 
       

ACKNOWLEDGMENT
State of Maryland
County of      Montgomery      
On 2-16-07 before me, Lisa Springer (here insert name and title of the officer)
personally appeared Frand Carchedi personally known to me (or proved to me on
the basis of satisfactory evidence) to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

     
WITNESS my hand and official seal.
  (STAMP)

-3-



--------------------------------------------------------------------------------



 



Signature (-s- LISA SPRINGER) [w30982w3098203.gif]

              COSTAR REALTY GROUP, INC., a     Delaware corporation
 
       
 
  By:   (-s- FRANK CARCHEDI) [w30982w3098202.gif]
 
       
 
  Name:   FRANK CARCHEDI
 
       
 
  Title:   C.F.O.
 
       

State of Maryland
County of      Montgomery      
ACKNOWLEDGMENT
On 2-16-07 before me, Lisa Springer (here insert name and title of the officer)
personally appeared Frand Carchedi personally known to me (or proved to me on
the basis of satisfactory evidence) to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

     
WITNESS my hand and official seal.
  (STAMP)
 
    Signature (-s- LISA SPRINGER) [w30982w3098203.gif]

-4-



--------------------------------------------------------------------------------



 



              SUBLANDLORD:           GATEWAY, INC., a Delaware corporation
 
       
 
  By:   (-s- G. W. JAQUESS) [w30982w3098204.gif]
 
       
 
  Name:   G. W. JAQUESS
 
       
 
  Title:   Sr. Director
 
       

ACKNOWLEDGMENT
State of California
County of      Orange      
On February 22, 2007 before me, Kimberly L. Hill, Notary Public (here insert
name and title of the officer) personally appeared Garrison Jaquess personally
known to me to be the person whose name is subscribed to the within instrument
and acknowledged to me that he executed the same in his/her/their authorized
capacity, and that by his signature on the instrument the person, or the entity
upon behalf of which the person(s) acted, executed the instrument.

     
WITNESS my hand and official seal.
   
 
    Signature (-s- KIMBERLY L. HILL) [w30982w3098205.gif]
 
   
 
  (STAMP)

-5-